Citation Nr: 1425882	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to July 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Little Rock, Arkansas RO.  He requested a Decision Review Officer hearing at the RO; he withdrew such request in November 2009.  In August 2012, June 2013, and September 2013, the case was remanded for additional development.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a hearing loss disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  An October 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, as well as how disability ratings and effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in November 2008 and in February 2013.  The Board notes that this matter was remanded to resolve apparently conflicting evidence as to whether the Veteran at one time (during the pendency of the claim) had a hearing loss disability.  The Board finds that question is now resolved, and that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Factual Background

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including sensorineural hearing loss (SNHL), as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On November 7, 2008, VA audiological evaluation (for unspecified purpose), the Veteran reported that his hearing was fair but that he had some hearing problems for years.  Speech recognition, using the Central Arkansas Veterans Healthcare System Word Recognition test, was 92 percent in the right ear and 88 percent in the left ear.  Sensorineural hearing loss was diagnosed.

On November 26, 2008, VA audiological evaluation, the Veteran reported difficulty hearing people speak and exposure to loud noise while in service.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
15
20
10
10
20
Left
15
15
20
10
20





Speech recognition (by Maryland CNC word list) was 96 percent in the right ear and 94 percent in the left.  The diagnosis was hearing within normal limits in each ear.

On February 2013 VA examination audiometry puretone thresholds were:
Hertz

500
1000
2000
3000
4000
6000
8000
Right
5
20
15
0
15
50
15
Left
10
10
15
5
15
45
60


Speech recognition (by Maryland CNC word list) was 94 percent in each ear.  

Analysis

At the outset, the Board notes that while a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order (see Stegall v. West, 11 Vet. App. 268   (1998), it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Here, the Board finds there has been such compliance.  

While the October 2013 VA addendum opinion did not entirely reconcile the November 7,  and November 26, 2008, audiometry results, the Board notes that the November 7, 2008, speech discrimination testing (which found what would be considered a hearing loss disability in each ear) did not use the Maryland CNC word list mandated under 38 C.F.R. § 3.385 for establishing a hearing loss disability for VA compensation purposes.  Therefore, it could not be a basis for establishing the presence of a hearing loss disability in this case (and further development to reconcile the conflicting finding is not necessary).  
A threshold requirement for substantiating any claim of service connection is that there must be competent evidence of the presence of the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (Without evidence of a current disability there is no valid claim of service connection.)  Under 38 C.F.R. § 3.385, specific audiometric testing is required to establish a hearing loss disability for VA compensation purposes.  As is noted above, November 7, 2008 audiometry which appears to show a hearing loss disability did not use the Maryland CNC list, and therefore was not in accordance with 38 C.F.R. § 3.385.  Neither the November 26, 2008, authorized audiometry nor the February 2013 authorized VA audiometry showed a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear, by puretone threshold testing or by speech recognition testing.  While the Veteran may be competent to observe that he has difficulty hearing, he is not competent to establish by his own observation that he has a hearing loss disability because under the governing regulation (38 C.F.R. § 3.385) that requires audiometric testing.  He has not identified or submitted any other testing that shows that he has/has had such disability.  

It is not shown that the Veteran has, or at any time during the pendency of the claim has had, a hearing loss disability in either ear.  Accordingly, the threshold legal requirement for establishing service connection in this case, i.e., competent evidence of a current disability, is not met; service connection for bilateral hearing loss disability is not warranted.  


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


